DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the Claims filed 12 May 2022 have been entered. Claims 1-12 and newly added claims 13-14 are pending in this application.
Claim Objections
Claim 13 is objected to because of the following informalities:  
“wherein pair of temperature sensors…” appears to be a typographical error such that the claim is intended to read “wherein the pair of temperature sensors…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein the temperature sensor extends in the longitudinal direction.” Claim 1, upon which claim 14 depends, claims a pair of temperature sensors. It is unclear as to which singular temperature sensor claimed in claim 14 of the pair of temperature sensors extends in the longitudinal direction. The examiner believes that Applicant intended the claim to read “wherein the temperature sensors extend in the longitudinal direction” and will interpret the claim as such for the purposes of prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sa (KR 20180099438 A) (provided in Information Disclosure Statement filed by Applicant on 24 September 2020) (references herein made with respect to English Machine Translation attached) in view of Yoo (US 20120121939 A1) (disclosed in the Information Disclosure Statement filed by Applicant on 24 September 2020) and further in view of Tsubaki et al. (US 20130288091 A1).

Regarding claim 1, Sa discloses a battery module M including a plurality of stacked battery cells C and a frame assembly 1 for fixing the cells [0039]. Sa further discloses that the frame assembly includes a frame 10, a plurality of bus bars 122, 124, 132, and 134, a flexible printed circuit board (FPCB) 20, and a connector 30 [0042]. The bus bars 122 and 124 are disposed in the second frame 120 and the bus bars 132 and 134 are disposed in the third frame 130 wherein the second and third frames 120 and 130 are on either longitudinal end of the battery cell stack (Fig. 3, [0043]). The bus bars are configured to be connected to the terminals of the plurality of the battery cells [0046]. The FPCB 20 is arranged in the longitudinal direction of the first frame 110 and covers an upper surface of cell stack and both lateral surfaces of the frame 10 (Figs. 3-4, [0047]). Furthermore, the FPCB is disclosed to include an intermediate circuit portion 230 arranged in the first frame 110, a first connection circuit portion 210 extending from one end of the circuit portion 230 and connected to the plurality of first bus bars 122 and 124, and a second connection portion 220 extending from the opposite end of the circuit portion 230 and connected to the plurality of second bus bars 132 and 134 [0047]. Sa further discloses a temperature sensor unit 240 with a pair of temperature sensors extending from an intermediate portion 230 of the FPCB ([0047], Fig. 10). As depicted in Figure 10, the temperature sensors 240 are mounted on either end of the intermediate portion 230.
Sa therefore meets the claim limitation “a battery module (battery module M), comprising: 
a cell stack formed by stacking a plurality of battery cells (stacked battery cells C); 
a bus bar frame assembly (frame assembly 1) including a bus bar frame configured to cover a first longitudinal end and a second longitudinal end of the cell stack (second and third frames 120 and 130 cover a first and second longitudinal end of the cells stack, respectively) and a plurality of bus bars fixed on the bus bar frame and electrically connected to the battery cells (bus bars 122, 124, 132, and 134 electrically connected to the cell terminals); and 
a flexible printed circuit board (FPCB) assembly (FPCB 20) including a first FPCB extending along a longitudinal direction of the cell stack to cover at least a portion of an upper surface of the cell stack (circuit portion 230 extending in the longitudinal direction in the first frame 110), the first FPCB having a pair of side edges extending in the longitudinal direction of the cell stack, and a second FPCB extending from both longitudinal ends of the first FPCB and electrically connected to the plurality of bus bars (first and second connection portions 210 and 220 extending from the FPCB and connected to the bus bars), and a pair of temperature sensors mounted to both longitudinal ends of the first FPCB (temperature sensor units 240 mounted to both lengthwise ends of the FPCB 20).”
The temperature sensor units of Sa extend from a side edge of the first FPCB and are configured to penetrate the first frame 110 [0070]. The first frame 110 may additionally be provided with a pressing member 116 which constantly applies tension to the temperature sensor unit 240 to direct the sensor toward the battery cell C (Figs. 18-19, [0071]).
 Sa fails to disclose wherein the temperature sensor units of Sa are disposed between the side edges of the first FPCB. 
Yoo discloses a battery pack comprised of at least one battery cell 200, a protection circuit module 100 electrically connected to the cell, and a thermistor 300 mounted on the protection circuit module (Fig. 1A, [0042]). The protection circuit module is formed as a protection circuit seated on a printed circuit board and is provided with terminal accommodation holes 120 [0043]-[0044]. The thermistor 300 is accommodated in the terminal accommodation holes with a seating part 110 formed in the protection circuit module to improve fixing of the thermistor to the protection circuit module [0044].
Tsubaki discloses a temperature sensor 6A with a structure comprised of a flexible thermistor 1A mounted on a flexible board 5A (Fig. 5A, [0057]). The flexible board 5A includes a base layer 51, a wiring conductor layer 52 that is located on the base layer 51, and a cover layer 53 that is stacked over the base layer 51and covers the wiring conductor layer 52 [0057]. Tsubaki further discloses wherein a rectangular opening H is formed in the cover layer 53 having dimensions the same or slightly larger than the flexible thermistor 1A so that the opening may receive the flexible thermistor 1A [0060]. The temperature sensor 6A may be circumferentially wound around a cylindrical secondary battery, as shown in Fig. 8. In another embodiment, Tsubaki discloses a battery pack with a temperature sensor 101 comprised of thermistor 31 and mounted on the battery 161 (Fig. 13A).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the FPCB of Sa such that a hole may be provided in the circuit board for mounting the temperature sensor units with a reasonable expectation of success in providing a suitable fixing structure for the temperature sensing units. In particular, the temperature sensor units of Modified Sa may be disposed in a rectangular opening, as taught by Tsubaki, but the opening may fully penetrate the circuit board, as taught by Yoo. This configuration is an alternative mounting mechanism for the temperature sensor that provides suitable fixing means for the sensor while allowing it to be pressed by the pressing member of Sa toward the battery cells.
Modified Sa therefore renders obvious the claim limitation “the pair of temperature sensors being between the pair of side edges of the first FPCB.”

Regarding claim 11, Modified Sa renders obvious the claim limitations of the battery module according to claim 1 as set forth above. Sa further discloses wherein a battery pack comprised of a plurality of battery modules controlled by a controller may be installed in a vehicle (Fig. 1, [0036]). Modified Sa therefore reads on the claim limitation “a battery pack, comprising the battery module according to claim 1.”

Regarding claim 12, Modified Sa renders obvious the claim limitations of the battery module according to claim 1 as set forth above. Sa further discloses wherein a battery pack comprised of a plurality of battery modules controlled by a controller may be installed in a vehicle (Fig. 1, [0036]). Modified Sa therefore reads on the claim limitation “a vehicle, comprising the battery module according to claim 1.”

Regarding claim 14, Modified Sa renders obvious the claim limitations of the battery module according to claim 1 as set forth above. Modified Sa further renders obvious the claim limitation “wherein the temperature sensor extends in the longitudinal direction” because the hole formed in the FPCB for mounting the temperature sensors would necessarily extend in the longitudinal direction with respect to the size of the temperatures sensors of Modified Sa.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sa (KR 20180099438 A) (provided in Information Disclosure Statement filed by Applicant on 24 September 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 and further in view of Deng et al. (US 2017/0084899 A1).

Regarding claim 2, Modified Sa renders obvious the claim limitations of the battery module according to claim 1 as set forth above. Sa further appears to disclose in Fig. 3 that the battery cells included in the module have a length greater than its width, but does not disclose measurements for the cells. 
Deng teaches a battery module with a plurality of battery cells [0009]. Deng also teaches that the battery cells may have a length-to-width ratio preferably between 4:1 and 6:1, thereby increasing volume density of the cells [0010]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery cells of Sa such that they had a length-to-width ratio between 4:1 and 6:1, as taught by Deng, with a reasonable expectation of success in providing battery cells with a suitable volume density. Additionally, the Courts have held that, in cases where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions that doesn’t perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144(IV)(A). Modified Sa therefore renders obvious the claim limitation “wherein the battery cell has a ratio of length to width in a range of 3 to 12.”

Regarding claim 3, Modified Sa renders obvious the claim limitations of the battery module according to claim 2 as set forth above. Modified Sa further renders obvious the claim limitation “wherein the first FPCB has a temperature sensor placing portion formed by cutting a part of the first FPCB” wherein the cut portion is the mounting hole, as rendered obvious in the analysis of claim 1 by the combined teachings of Sa, Yoo, and Tsubaki.

Regarding claim 4, Modified Sa renders obvious the claim limitations of the battery module according to claim 3 as set forth above. Sa additionally discloses wherein, when the temperature sensor unit is provided on the FPCB, one of the longitudinal ends are formed as a fixed end with the FPCB, while the other longitudinal end and widthwise ends are formed as free ends (Fig. 10). This configuration allows the pressing portion 116 to direct the temperature sensor unit 240 toward the battery cells C (Fig. 20).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the temperature sensors in the opening of the FPCB of Modified Sa such that one longitudinal end is connected to the FPCB, while the rest of the temperature sensor remains as a free end so that it may be subject to a pressing member’s influence toward the battery cells.
Modified Sa therefore renders obvious the claim limitation “wherein a first end of the temperature sensor placing portion is formed as a fixed end and a second longitudinal end is formed as a free end, and both widthwise ends of the temperature sensor placing portion are formed as free ends.”

Regarding claim 5, Modified Sa renders obvious the claim limitations of the battery module according to claim 3 as set forth above. Modified Sa accordingly discloses wherein the temperature sensors are formed with a single fixed longitudinal end and free ends for the other longitudinal end and both widthwise ends. Sa further discloses wherein the first frame 110 is formed with a path groove 112 for receiving the intermediate portion 230 of the FPCB and the first frame is further provided with a pressing member 116 for directing the temperature sensor unit 240 toward the battery cell stack C [0049]. In particular, Sa teaches that the temperature sensor 250 on the temperature sensor unit preferably maintains contact with the battery cell stack so that the temperature is constantly measured [0070].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the temperature sensor units of Modified Sa such that the previously free longitudinal ends of the sensors were secured to the pressing member or another element directing the sensors towards the cell stack C with a reasonable expectation of success in maintaining close contact with the cell stack. It is obvious to one of ordinary skill in the art to make integral prior art elements disposed to be in contact with each other when doing so would not alter the operation of the device or produce significant and unexpected results. See MPEP 2144.04(V)(B).
Modified Sa therefore renders obvious the claim limitation “wherein both longitudinal ends of the temperature sensor placing portion are formed as fixed ends, and both widthwise ends of the temperature sensor placing portion are formed as free ends.”

Regarding claim 6, Modified Sa renders obvious the claim limitations of the battery module according to claim 3 as set forth above. Sa further discloses wherein the battery module is additionally comprised of a flexible circuit board cover 50 mounted on the flexible circuit board 20 in order to prevent the FPCB from being separated from the first frame 110 and preventing the FPCB from contacting the housing 3 (Fig. 13, [0064]). Modified Sa therefore reads on the claim limitation “an upper cover configured to cover an upper portion of the cell stack and the first FPCB.”

Regarding claim 7, Modified Sa renders obvious the claim limitations of the battery module according to claim 6 as set forth above. Modified Sa further discloses wherein the first circuit part 210 of the FPCB may include a first connection portion 211 and a second connection portion 212 extended in opposite directions, as shown in Fig. 10 [0060]. Furthermore, as depicted in Modified Fig. 5 of Sa below, the second connection portion is drawn out through a gap between the flexible circuit board cover 50 and part of the second frame 120.

    PNG
    media_image1.png
    451
    652
    media_image1.png
    Greyscale
Modified Sa therefore reads on the claim limitation “wherein a connection portion of the first FPCB and the second FPCB are drawn out through a gap between the bus bar frame and the upper cover” wherein the second connection portion 212 is the connection portion and the gap refers to the space between the bus bar frame 120 components and the cover 50. 

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sa (KR 20180099438 A) (provided in Information Disclosure Statement filed by Applicant on 24 September 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 and further in view of Choi et al. (US 2017/0040635 A1).

Regarding claim 8, Modified Sa renders obvious the claim limitations of the battery module according to claim 1 as set forth above. Sa further discloses wherein the battery cell may include a positive tab and a negative tab that are flexible and conductive and bonded to the bus bars [0055], [0059]. Sa fails to provide additional details regarding the components of the battery cell.
Choi teaches a secondary battery 110 having a case 120, an electrode assembly 130, electrode tabs 140, and electrode leads 150 [0035]. Choi further teaches that the secondary battery is structured such that the positive and negative electrode leads 150 are attached to the electrode tabs in the electrode assembly and then extend from opposite ends of the case such that each lead is exposed outside the case 120 ([0047], Fig. 3). Furthermore, Choi teaches that the pouch case is sealed with an adhesive layer adhered through heat fusion [0050].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery cell of Sa such that the battery cell is the battery cell as disclosed by Choi with a reasonable expectation of success in providing a conventional battery cell suitable to be used in a battery module. It is obvious to one of ordinary skill to combine prior art elements when the combination yields no more than predictable results (a battery module comprised of conventionally known battery cells). See MPEP 2143(I)(A). 
Modified Sa therefore renders obvious the claim limitations “wherein the battery cell includes:
	an electrode assembly;
	a pair of electrode leads connected to the electrode assembly and extending in opposite directions along a longitudinal direction of the battery cell; and
	a cell case configured to accommodate the electrode assembly and sealed to expose the pair of electrode leads to the outside” because the electrode leads extend out from the longitudinal direction, or length direction, of the battery cell of Choi.

Regarding claim 9, Modified Sa renders obvious the claim limitations of the battery module according to claim 8 as set forth above. Modified Sa accordingly discloses wherein the pair of electrode lead are formed in the center of the cell stack in the height direction, as depicted in Fig. 3 of Choi, and therefore fails to disclose wherein the electrode leads are formed at locations biased downward from the center of the cell stack in the height direction.
However, it would be obvious to one of ordinary skill in the art to modify the electrode leads of Modified Sa such that their leads were disposed downward from the center of the cell stack in the height direction as a matter of obvious engineering design choice. The Courts have held that rearranging parts in a device as a matter of design choice that otherwise does not modify the operation of the device is obvious to one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 195). See MPEP 2143(VI)(C). Modified Sa therefore renders obvious the claim limitation “wherein the pair of electrode leads are formed at locations biased downward from a center of the cell stack in a height direction” because the modification moving the leads downward in a height direction would not affect their operation as electrode leads.

Regarding claim 10, Modified Sa renders obvious the claim limitations of the battery module according to claim 9 as set forth above. Sa further discloses that the battery module includes a connector 30 disposed in the second circuit part 220 above the bus bars 132 and 134 and joined to the terminal portions of the FPCB ([0060], [0074], Fig. 10). Modified Sa therefore reads on the claim limitation “a connector mounted to the second FPCB and positioned in a space formed above the electrode lead due to biasing of the electrode lead” because the connector is mounted to the second circuit part of the FPCB (the second FPCB) and is positioned above the electrode leads.
Alternatively, if it were interpreted that the connector wasn’t positioned in a space above the electrode lead, it would be obvious to one of ordinary skill in the art to rearrange the device such that the connector was disposed above the electrode lead due to the biasing electrode. The Courts have held that rearranging parts in a device as a matter of design choice that otherwise does not modify the operation of the device is obvious to one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 195). See MPEP 2143(VI)(C).

Regarding claim 13, Modified Sa renders obvious the claim limitations of the battery module according to claim 8 as set forth above. Modified Sa further renders obvious the claim limitation “wherein the pair of temperature sensors are in a middle in a width direction of the cell stack” because the FPCB and the temperature sensors mounted thereon are in the middle of the width direction of the cell stack.
Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive. In particular, Applicant argues with respect to newly amended claim 1 that the previously applied references do not disclose nor render obvious the limitation requiring temperature sensors be between the pair of side edges of the first FPCB (pg. 5 Remarks). However, the limitation to which Applicant refers necessitated further search and consideration, the result of which is a new ground of rejection which relies on the teachings of Yoo and Tsubaki. Therefore, Applicant’s arguments are rendered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728